DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks filed 08/03/2022 have been acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks page 9-10, filed 08/03/2022, with respect to the rejection of claims 1, 3-11 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The examiner acknowledges that paragraph [0074] of the applicant’s specification supports “the partial activation process and the standby state do not include displaying an ultrasonic image of the subject based on the received ultrasonic signals” since the ultrasonic images are only shown when the ultrasonic software is activated. Therefore, the rejection of claims 1 and 3-11 under 35 U.S.C. 112(a) in the non-final rejection of 05/10/2022 have been withdrawn.
Applicant’s arguments, see Remarks page 10, filed 08/03/2022, with respect to the rejection of claims 1, 3-11 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The examiner acknowledges that the claims have been amended to remedy the antecedent basis issues. Therefore, the rejection of claims 1 and 3-11 under 35 U.S.C. 112(b) in the non-final rejection of 05/10/2022 have been withdrawn.
 Applicant’s arguments, see Remarks page 10-12, filed 08/03/2022, with respect to the rejection of claims 1, 3-11 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner acknowledges that the prior art reference of Yamagata discloses in FIG. 9 that at step S04, the end part 10 starts transmitting ultrasound waves upon the receipt of an abnormal ECG waveform. Therefore, the state of the transmission at S04 corresponds to a complete activation of the ultrasound process and thus cannot correspond to the recited “partial activation start event”. While the examiner notes that the transmission of ultrasound waves cannot be performed without establishing a connection with n ultrasonic measuring device, the examiner respectfully acknowledges that Yamagata does not teach “wherein during the partial activation process, the first vital sign information received from a sensor is displayed and the ultrasonic image of the subject based on received ultrasonic signals is not displayed” or “wherein during the standby state, the first vital sign information received from the sensor is displayed and an ultrasonic image of the subject based on received ultrasonic signals is not displayed”.
Regarding the secondary reference of Kim, the examiner acknowledges that while this reference was incorporated to teach a display which does not display an image during a standby mode (see [0025]), this reference is not applicable to ultrasonic or any medical images. Furthermore, the examiner acknowledges that Kim does not teach “wherein during the standby state, the first vital sign information received from the sensor is displayed and an ultrasonic image of the subject based on received ultrasonic signals is not displayed”.
Furthermore, the examiner acknowledges that the reference of Yamaki reference does not teach “wherein during the standby state, the first vital sign information received from the sensor is displayed and an ultrasonic image of the subject based on received ultrasonic signals is not displayed”.
Therefore, the rejection of claims 1, and 3-11 under 35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the amendment to claim 1 to include “wherein during the partial activation process, the first vital sign information received from a sensor is displayed and the ultrasonic image of the subject based on received ultrasonic signals is not displayed” and “wherein during the standby state, the first vital sign information received from the sensor is displayed and an ultrasonic image of the subject based on received ultrasonic signals is not displayed”. The examiner acknowledges that the prior art references, both alone and in combination, do not teach these limitations. Furthermore, an updated search was conducted in which no prior art references were found to teach these limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190. The examiner can normally be reached Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793